The offense is theft and the punishment is ten years in the penitentiary. *Page 292 
There is but one bill of exception in the record; this bill recites that various witnesses, naming them, were introduced on the trial of the case and attempts to set out briefly the testimony given by each of them and is multifarious, duplicitous, argumentative and utterly fails to give any reason as to why the testimony objected to was not admissible. The bill as shown in this record does not present error. See 208 Branch's P. C.
The evidence is amply sufficient to support the verdict and there being no error in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.